     Case 3:19-cr-00058-CRS Document 1 Filed 04/03/19 Page 1 of 15 PageID #: 1




                          UNITED STATES DISTRICT COURT                        APR - 3 ?019
                          WESTERN DISTRICT OF KENTUCKY                    U.S. DIST'? CT COURT
                                  AT LOUISVILLE                         WEST'N DIST KEi. TUCKY



UNITED STATES OF AMERICA

                                                                 INDICTMENT
V.
                                                           NO.   3:1 q, i f 5g-uc~
                                                                 18 U.S.C. § 2
ASSURED RX, LLC                                                  18 U.S.C. § 371
NITESH PATEL                                                     18 U.S.C. § 981
CHRISTOPHER NELSON                                               18 U.S.C. § 982
                                                                 18 U.S.C. § -1347
                                                                 18 U.S.C. § 1349
                                                                 28 U.S.C. § 2461
                                                                 42 U.S.C. § 1320a-7b

The Grand Jury charges:

                                        COUNTl
                                  (Conspiracy-Kickbacks)

                                        Introduction

         1. ASSURED RX, LLC is an active Florida Limited Liability Company established on

March 19, 2008, with a principal address of 13555 Automobile Blvd., Suite 230, Clearwater,

Florida, 33762. ASSURED RX, LLC is a compounding pharmacy that, among other things,

produced compounded drug products, including compounded creams for scars, pain, and other

ailments that were marketed by marketing subagents. ASSURED RX, LLC billed Medicare,

Tricare, and other federal and commercial health care benefit programs for these creams. Its

registered agent is NITESH PATEL. NITESH PATEL established a business bank account

(Acct# xxxxx.3050) as the sole signer at JP Morgan Chase Bank (JPMC) on November 15, 2012,

on behalf of ASSURED RX, LLC. NITESH PATEL also established a business bank account
 Case 3:19-cr-00058-CRS Document 1 Filed 04/03/19 Page 2 of 15 PageID #: 2




(Acct# xxxxxl371) as the sole signer at JPMC on January 21, 2016, on behalf of ASSURED RX,

LLC.        NITESH PATEL and another person established a business bank account

(Acct#xxxxx7851) at Fifth Third Bank on September 11, 2009, on behalf of ASSURED RX, LLC.

       2. Boots RX, Inc. is an inactive Florida corporation originally established by NITESH

PATEL on May 8, 2013, with a principal address of 13555 Automobile Blvd., Suite 230,

Clearwater, Florida, 33762. Its registered agent was NITESH PATEL. On June 5, 2014, Boots

RX, Inc. changed its name to Boots, Inc. NITESH PATEL established a business bank account

(Acct# xxxxx2595) as the sole signer at JPMC on May 10, 2013, on behalf of Boots, Inc.

On December 31 , 2015, Boots, Inc. was voluntarily dissolved.

       3. Bluegrass Pain Consultants, P.L.L.C (BPC) was established by CHRISTOPHER

NELSON, M.D., on April 25, 2008, with a principal address of 10241 Champion Farms Drive,

Louisville, Kentucky.

       4. ETN, LLC is an active Delaware Limited Liability Company established and owned by

a relative (Relative #1) of CHRISTOPHER NELSON on January 13, 2015 , with a principal

address of 3170 Running Deer Circle, Louisville, Kentucky. Relative #1 established a business

bank account (Acct#xxxxxxxx6519) as the sole signer at Bank of America on January 24, 2015,

on behalf ofETN, LLC.

       5.   Employee #1 was an employee of BPC and close friend of CHRISTOPHER

NELSON. On June 12, 2015, Employee #1 established an individual checking account (Acct#

xxxxxxxxx1621) at Branch Banking & Trust Co. (BB&T) where Employee #1 was the sole signer.

On the same day, Employee #1 and CHRISTOPHER NELSON revised this checking account

(Acct# xxxxxxxxx1621) with joint right of survivorship at BB&T where both Employee #1 and

CHRISTOPHER NELSON had signatory authority.



                                               2
  Case 3:19-cr-00058-CRS Document 1 Filed 04/03/19 Page 3 of 15 PageID #: 3




       6. KMK, LLC is an inactive Kentucky Limited Liability Company established by a relative

(Relative #2) of CHRISTOPHER NELSON on April 28, 2017, with a principal address of 6705

Elmcrofl Circle, Louisville, Kentucky. Relative #2 was the registered agent for KMK, LLC. On

January 25 , 2016, CHRISTOPHER NELSON and Relative #2 established joint checking account

(Acct#xxxxxxxxx.8959) with joint right of survivorship at BB&T where both CHRISTOPHER

NELSON and Relative #2 had signatory authority.

                                          Th e Conspiracy

       7. Beginning no later than on or about November 1, 2014, and continuing through on or

about July 1, 2018, in the Western District of Kentucky, Jefferson County, Kentucky, and

elsewhere, ASSURED RX, LLC, NITESH PATEL, and CHRISTOPHER NELSON,

defendants herein, did knowingly combine, conspire, confederate and agree with each other and

others known and unknown to the Grand Jury to:

               a.      defraud the United States by impairing, impeding, obstructing and defeating

through deceitful and dishonest means, the lawful government function of the United States, in its

administration and oversight of the Medicare and Tricare programs; and

               b.      to violate Title 42, United States Code, Section 1320a-7b(b)(1 )(A), by

knowingly and willfully soliciting and receiving any remuneration (including any kickback, bribe,

and rebate) directly or indirectly, overtly and covertly, in cash and in kind, in return for referring

an individual to a person for the furnishing and arranging for the furnishing of any item and service,

such as compounded drug products, for which payment may be made in whole and in part under a

Federal health care program, that is, Medicare and Tricare;

               c.      to violate Title 42, United States Code, Section 1320a-7b(b )(2)(A), by

knowingly and willfully offering and paying any remuneration (including any kickback, bribe, and



                                                  3
  Case 3:19-cr-00058-CRS Document 1 Filed 04/03/19 Page 4 of 15 PageID #: 4




rebate) directly and indirectly, overtly and covertly, in cash and in kind to any person to induce

such person to refer an individual to a person for the furnishing and arranging for the furnishing

of any item and service, such as compounded drug products, for which payment may be made in

whole and in part under a Federal health care program, that is, Medicare and Tricare;

                       Object of the Conspiracy and the Scheme to Defraud

       8. It was the object of the conspiracy for the Defendants and their co-conspirators to

unlawfully enrich themselves by, among other things: (a) offering, paying, soliciting, and receiving

kickbacks and bribes in return for prescribing compounded drugs (containing various controlled

substances such as Lidocaine, Gabapentin, and Meloxicam) to Medicare and Tricare beneficiaries

and referring Medicare and Tricare beneficiaries for prescription compounded drugs; (b) causing

the submission of claims to Medicare and Tricare for prescription compounded drugs that the co-

conspirators purported to provide to those beneficiaries for the purpose of increasing profits earned

by ASSURED RX, LLC, NITESH PATEL, and CHRISTOPHER NELSON; and (c) paying

bonuses to BPC employees to induce the employees to prescribe compounded drugs to BPC

patients, including Medicare and Tricare beneficiaries.

                Manner and Means of the Conspiracy and the Scheme to Defraud

       9. It was part of the conspiracy that ASSURED RX, LLC and NITESH PA TEL increased

their profits by inducing CHRISTOPHER NELSON and BPC to refer the majority, if not all, of

their patients, including Medicare and Tricare patients, to ASSURED RX, LLC to receive

prescription compounded drug products. ASSURED RX, LLC and NITESH PATEL caused the

submission to Medicare and Tricare of claims for prescription compounded drugs that were not

legitimately prescribed, resulting in reimbursement from Medicare and Tricare. ASSURED RX,

LLC and NITESH PATEL paid a higher than average sales commission to CHRISTOPHER



                                                 4
  Case 3:19-cr-00058-CRS Document 1 Filed 04/03/19 Page 5 of 15 PageID #: 5




NELSON, through intermediaries, for patients with commercial insurance in exchange for the

referral of government insured patients. This inducement was accomplished by knowingly and

willfully paying kickbacks to CHRISTOPHER NELSON, which were funneled through ETN,

LLC, Employee #1 and Relative #2 to CHRISTOPHER NELSON. ASSURED RX, LLC

provided CHRISTOPHER NELSON and BPC with compounding cream order forms that were

completed at BPC and faxed to ASSURED RX, LLC.

       10. It was further part of the conspiracy that CHRISTOPHER NELSON increased his

profits by knowingly and willfully receiving kickback payments in exchange for referring his

patients, including Medicare and Tricare patients, to ASSURED RX, LLC to receive compounded

drug products.

       11 . It was further part of the conspiracy that CHRISTOPHER NELSON paid bonuses to

BPC nurse practitioners and physician assistants based on the number of compounded drug

products they prescribed to BPC patients and that were filled by ASSURED RX, LLC. BPC

physicians either signed the compounded drug product prescriptions or a BPC employee would

sign or stamp the physicians ' names on the ASSURED RX, LLC order form.

                                            Overt Acts

       12. In furtherance of, and to affect the objectives of, the conspiracy, the following overt

acts, among others, using ETN, LLC, were committed in the Western District of Kentucky and

elsewhere:

                 a. On January 16, 2015 , ETN, LLC, owned by Relative #1 but fully controlled by

CHRISTOPHER NELSON, executed a Marketing Subagent Agreement with ASSURED RX,

LLC to become a marketing representative for ASSURED RX, LLC, marketing compounding

medication in exchange for 50% of the net collections on all prescriptions developed by ETN,



                                                5
 Case 3:19-cr-00058-CRS Document 1 Filed 04/03/19 Page 6 of 15 PageID #: 6




LLC, filled by ASSURED RX, LLC and paid for by insurance; however, no prescriptions

adjudicated through government insurance carriers were supposed to be paid. ASSURED RX,

LLC and NITESH PATEL failed to provide Relative #1 with any sales training, products

training, and compounded drug product marketing materials.

                 b. From on or after November 1, 2014, BPC physicians prescribed compounded

drug products to patients insured by Tricare to be filled, some including refills, at ASSURED RX,

LLC.

                 c. At an unknown time, but from on or after November 1, 2014, the conspirators

caused ASSURED RX, LLC to submit claims to Tricare for filling prescriptions for compounded

drug products.

                 d. From at least in or around November 1, 2014, through and including June 2015,

the defendants and others caused Tricare to pay ASSURED RX, LLC approximately $41 ,611.35

for compounded drug products.

                 e. From on or about February 23, 2015, through on or about June 15, 2015,

NITESH PATEL paid kickbacks totaling $225 ,779.35 to ETN, LLC, in the form of electronic

payments and checks through Boots, Inc. 's JPMC bank acct# xxxxx2595 to Bank of America bank

acct# xxxxxxxxx6519 in the name of ETN, LLC, which was controlled by CHRISTOPHER

NELSON.

       13. In furtherance of, and to affect the objectives of, the conspiracy, the following overt

acts, among others, using Employee #1 were committed in the Western District of Kentucky and

elsewhere:

                 a. On June 12, 2015, Employee #1 , CHRISTOPHER NELSON's employee and

close friend, executed a Marketing Subagent Agreement with ASSURED RX, LLC to become a



                                                6
  Case 3:19-cr-00058-CRS Document 1 Filed 04/03/19 Page 7 of 15 PageID #: 7




marketing representative for ASSURED RX, LLC, marketing compounding medication in

exchange for 50% of the net collections on all prescriptions developed by Employee #1, filled by

ASSURED RX, LLC and paid for by insurance; however, no prescriptions adjudicated through

government insurance carriers were supposed to be paid. ASSURED RX, LLC and NITESH

PA TEL failed to provide Employee # 1 with any sales training, products training, and compounded

drug product marketing materials.

              b. From on or after June 12, 2015, BPC physicians prescribed compounded drug

products to patients insured by Medicare and Tricare to be filled, some including refills, at

ASSURED RX, LLC.

              c. At an unknown time, but from on or after June 12, 2015, the conspirators caused

ASSURED RX, LLC to submit claims to Medicare and Tricare for filling prescriptions for

compounded drug products.

              d. From at least in or around June 2015, through and including December 2015,

the defendants and others caused Medicare to pay ASSURED RX, LLC approximately

$67,267.96 and Tricare to pay approximately $7,339.2 1 for compounded drug products.

              e. From on or about July 1, 2015, through on or about January 4, 2016, NITESH

PATEL paid kickbacks totaling $282,140.24 to CHRISTOPHER NELSON, through Employee

#1 , in the form of electronic payments through Boots, Inc. JPMC bank acct# xxxxx2595 to BB&T

bank acct# xxxxxx1621 in the name of Employee #1 and CHRISTOPHER NELSON.

       14. In furtherance of, and to affect the objectives of, the conspiracy, the following overt

acts, among others, using Relative #2 were committed in the Western District of Kentucky and

elsewhere:




                                                7
  Case 3:19-cr-00058-CRS Document 1 Filed 04/03/19 Page 8 of 15 PageID #: 8




              a. On January 26, 2016, Relative #2 executed a Marketing Subagent Agreement

with ASSURED RX, LLC to become a marketing representative for ASSURED RX, LLC,

marketing compounding medication in exchange for 50% of the net collections on all prescriptions

developed by Relative #2, filled by ASSURED RX, LLC and paid for by insurance; however, no

prescriptions adjudicated through government insurance carriers were supposed to be paid.

ASSURED RX, LLC and NITESH PATEL failed to provide Relative #2 with any sales training,

products training, and compounded drug product marketing materials.

              b. From on or after January 26, 2016, BPC physicians prescribed compounded drug

products to patients insured by Medicare and Tricare to be filled, some including refills, at

ASSURED RX, LLC.

              c. At an unknown time, but from on or after January 26, 2016, the conspirators

caused ASSURED RX, LLC to submit claims to Medicare and Tricare for filling prescriptions

for compounded medications.

                                                       .
              d. From at least in or around January 2016, through and including May 2018, the

defendants and others caused Medicare to pay ASSURED RX, LLC approximately $2,478,808.20

and Tricare to pay approximately $842.08 for compounded drug products.

              e. From on or about February 22, 2016, through on or about May 15, 2018,

NITESH PATEL paid kickbacks totaling $906,870.74 to CHRISTOPHER NELSON, through

Relative #2, in the form of checks and electronic payments through ASSURED RX, LLC's JPMC

bank acct# xxxxx.137 1 and Fifth Third bank account# xxxxx7851 to BB&T acct# xxxxxx.8959 in

the name of Relative #2 and CHRISTOPHER NELSON.

       15.    CHRISTOPHER NELSON, in turn, paid BPC nurse practitioners and physician

assistants the bonuses listed below for the sole purpose of inducing BPC employees to prescribe



                                               8
  Case 3:19-cr-00058-CRS Document 1 Filed 04/03/19 Page 9 of 15 PageID #: 9




prescription compounding drug products to BPC patients, including Medicare and Tricare patients,

to be filled at ASSURED RX, LLC to maximize kickbacks from ASSURED RX, LLC:

                                                                             2018 (thru
                Initials Credentials     2015          2016        2017      06/05/18)      Total
               KB      PA-C            $4,347.00 $     5,082.00 $11,477.00   $ 6,180.00   $27,086.00
               KH      APRN                      $       987.00 $10,587.00   $ 6,045.00   $17,619.00
               LS      APRN            $   56.00 $       553.00 $ 4,207.00   $ 2,700.00   $ 7,516.00
               Tl      PA-C                      $     4,242.00 $ 2,230.00                $ 6,472.00
               SN      PA-C            $ 357.00                 $ 2,610.00   $ 855.00     $ 3,822.00
               LB      PA-C                        $     525.00 $ 1,175.00   $ 1,050.00   $ 2,750.00
               KC      APRN            $1,099.00                                          $ 1,099.00
               OH      PA-C                        $    175.00 $    302.00   $   420.00   $ 897.00
               SW                                               $   660.00   $   150.00   $ 810.00
               KJ      APRN            $ 490.00                                           $ 490.00
               cc      APRN                                     $   315.00                $ 315.00
               JL                                                            $   150.00   $ 150.00
               Cl       PA-C                       $    84.00 $    14.00                  $    98.00
                                       $6,349.00   $11,648.00 $33,577.00     $17,550.00   $69,124.00

       In violation of Title 18, United States Code, Section 371, and Title 42, United States Code,

Section 1320a-7b.



The Grand Jury further charges:

                                           COUNTS 2-7
                            (Offering or Paying Health Care Kickbacks)

       16. The Grand Jury hereby realleges Paragraphs 1 through 15 of Count 1 of this Indictment

and incorporates such paragraphs by this reference as though fully set forth herein.

       17. On or about the dates listed below, in the Western District of Kentucky, Jefferson

County, Kentucky, and elsewhere, NITESH PATEL, defendant herein, aided and abetted by

others, did knowingly and willfully offer to pay and pay remuneration, that is kickbacks and bribes,

directly and indirectly, covertly and overtly, in the form of cash, checks, electronic payments, and

travel expenses to CHRISTOPHER NELSON, through sales representatives established by and

                                                   9
Case 3:19-cr-00058-CRS Document 1 Filed 04/03/19 Page 10 of 15 PageID #: 10




controlled by CHRISTOPHER NELSON, to induce him and BPC employees to write prescriptions

for compounded drug products for BPC Medicare and Tricare beneficiaries to be filled at

ASSURED RX, LLC for which payment may be made in whole or in part under a Federal health

care program:



      COUNT                  REP                 KICKBACK               KICKBACK DATE
                                                  AMOUNT
          2               ETN, LLC                $43 ,192.14            February 23, 2015

          3               ETN, LLC                   $28,884.36            April 15, 2015

          4              Employee #1                 $34,998.66           October 1, 2015

          5              Employee #1                 $28,910.34          December 15, 2015

          6              Relative #2                 $31 ,745.30         February 22, 2016


          7              Relative #2                 $55 ,000.00          January 16, 2018



       In violation of Title 42, United States Code, Section 1320a-7b(b )(2)(A), and Title 18,
United States Code, Section 2.


The Grand Jury further charges:

                                             COUNT 8
                                 ( Conspiracy - Health Care Fraud)

       On or about and between November 1, 2014, and continuing through June 1, 2018, in the

Western District of Kentucky, Jefferson County, Kentucky, and elsewhere, ASSURED RX, LLC

and NITESH PATEL, defendants herein, and others, did knowingly and willfully combine,

conspire and confederate and agree with each other and others, known and unknown to the Grand

Jury, to violate Title 18, United States Code, Section 1347, that is, to knowingly and willfully


                                                10
Case 3:19-cr-00058-CRS Document 1 Filed 04/03/19 Page 11 of 15 PageID #: 11




execute, and attempt to execute, a scheme and artifice to obtain, by means of false and fraudulent

pretenses, representations, and promises, money and property owned by and under the custody and

control of health care benefit programs, in connection with the delivery of, and payment for, health
               .                                                 '


care benefits, items, and services, to wit: ASSURED RX, LLC and NITESH PATEL, and others,

falsely and fraudulently billed various health care benefit programs, including Tricare and

Medicare, for compounded drug product prescriptions by inflating the cost of compounding the

drug product prescriptions so Medicare and Tricare would pay higher reimbursement rates to

ASSURED RX, LLC and NITESH PATEL.

       In violation of Title 18, United States Code, Section 1349.


The Grand Jury further charges:

                                        COUNTS 9-11
                 (Health Care Fraud-Inflated Compounded Drug Prescriptions)


                                                                .
       On or about the dates listed below, in the Western District of Kentucky, Jefferson County,

Kentucky, and elsewhere, ASSURED RX, LLC and NITESH PATEL, defendants herein, aided

and abetted by each other and others known and unknown to the Grand Jury, knowingly and

willfully executed, and attempted to execute, a scheme and artifice to obtain, by means of false

and fraudulent pretenses, representations, and promises, money and property owned by and under

the custody and control of health care benefit programs, in connection with the delivery of and

payment for health care benefits, items, and services, to wit: ASSURED RX, LLC and NITESH

PATEL and others, falsely and fraudulently billed various health care benefit programs, including

Tricare, for compounded drug product prescriptions by inflating the cost of compounding the drug

product prescriptions so Medicare and Tricare would pay higher reimbursement rates to

ASSURED RX, LLC and NITESH PATEL:



                                                11
 Case 3:19-cr-00058-CRS Document 1 Filed 04/03/19 Page 12 of 15 PageID #: 12




        COUNT             COST OF DRUG                   BILLED                      DATE
                                                        AMOUNT
             9                  $748.80                 $4,519.70           November 11, 2014

            10                  $748.80                 $4,519.70           November 12, 2014

            11                  $748.80                 $4,519.70               December 4, 2014



          In violation of Title 18, United States Code, Sections 134 7 and 2.


                                     NOTICE OF FORFEITURE

1.       The Grand Jury hereby realleges Counts 1-11 of this Indictment and incorporates the counts

by reference as if the same were fully set forth herein.

2.       If convicted of any violation of Title 18, United States Code, Sections 1347 and 1349, or

of Title 42, United States Code, Section 1320a-7b, ASSURED RX, LLC, NITESH PATEL, and

CHRISTOPHER NELSON, defendants herein, shall forfeit to the United States any property

constituting or derived from any proceeds obtained, directly or indirectly, as the result of any such

violation, and any property used or intended to be used, in any manner or part, to commit or to

facilitate the commission of such violation.

         Pursuant to Title 18, United States Code, Sections 981(a)(l)(C) and 982(a)(7); and Title

28, United States Code, Section 2461.



                                                A TRUE BILL.


                                                FOREPERSON


RUSSELL M. COLEMAN
UNITED STATES ATTORNEY

RCM :JRA:AK 4/02/20 19



                                                   12
 Case 3:19-cr-00058-CRS Document 1 Filed 04/03/19 Page 13 of 15 PageID #: 13




UNITED STATES OF AMERICA v. ASSURED RX, LLC, NITESH PATEL, and CHRISTOPHER NELSON

                                                            PENALTIES

Count I :                       NM 5 yrs/$250,000 (personal)/$500,000 (corporate) fine/both/NM 3 yrs. Supervised
Counts 2-8:                     NM JO yrs./$100,000 fine/both/NM 3 yrs. Supervised Release (each count)
Counts 9-11:                    NM 10 yrs./$250,000 (personal)/$500,000 (corporate) fine/both/NM 3 yrs. Supervised Release (each
                                count)

Forfeiture
                                                             NOTICE

ANY PERSON CONVICTED OF AN OFFENSE AGAINST THE UNITED ST ATES SHALL BE SUBJECT TO SPECIAL
ASSESSMENTS, FINES, RESTITUTION & COSTS.

SPECIAL ASSESSMENTS

18 U.S.C. § 3013 requires that a special assessment shall be imposed for each count of a conviction of offenses committed after
November 11 , 1984, as follows :

Misdemeanor:                    $ 25 per count/individual                Felony:             $100 per count/individual
                                $ I 25 per count/other                                       $400 per count/other



In addition to any of the above assessments, you may also be sentenced to pay a fine. Such fine is due immediately unless the court
issues an order requiring payment by a date certain or sets out an installment schedule. You shall provide the United States
Attorney's Office with a current mailing address for the entire period that any part of the fine remains unpaid, or you may be held
in contempt of court. 18 U.S.C. § 3571 , 3572, 3611 , 3612
Failure to pay fine as ordered may subject you to the following:

             1. INTEREST and PENALTIES as applicable by law according to last date of offense.

                      For offenses occurring after December 12, 1987:

                      No INTEREST will accrue on fines under $2,500.00.

                      INTEREST will accrue according to the Federal Civil Post-Judgment Interest Rate in
                      effect at the time of sentencing. This rate changes monthly. Interest accrues from the first
                      business day following the two week period after the date a fine is imposed.

                      PENAL TIES of:

                      I 0% of fine balance if payment more than 30 days late.

                      15% of fine balance if payment more than 90 days late.

          2.          Recordation of a LIEN shall have the same force and effect as a tax lien.

          3.          Continuous GARNISHMENT may apply until your fine is paid.

             18 U.S.C. §§ 3612, 3613
                      If you WILLFULLY refuse to pay your fine, you shall be subject to an ADDITIONAL
                      FINE of not more than the greater of $10,000 or twice the unpaid balance of the fine; or
                      IMPRISONMENT for not more than 1 year or both. 18 U.S.C. § 3615

RESTITUTION

If you are convicted of an offense under Title 18, U.S.C., or under certain air piracy offenses, you may also be ordered to make
restitution to any victim of the offense, in addition to, or in lieu of any other penalty authorized by law. 18 U.S.C. § 3663
 Case 3:19-cr-00058-CRS Document 1 Filed 04/03/19 Page 14 of 15 PageID #: 14




APPEAL

If you appeal your conviction and the sentence to pay your fine is stayed pending appeal, the court shall require:

          1.        That you deposit the entire fine amount (or the amount due under an installment schedule
                    during the time of your appeal) in an escrow account with the U.S. District Court Clerk, or

          2.        Give bond for payment thereof.

          18 U.S.C. § 3572(g)

PAYME TS

If you are ordered to make payments to the U.S. District Court Clerk's Office, certified checks or money orders should be made
payable to the Clerk, U.S. District Court and delivered to the appropriate division office listed below:

                    LOUISVILLE:                   Clerk, U.S. District Court
                                                  106 Gene Snyder U.S. Courthouse
                                                  601 West Broadway
                                                  Louisville, KY 40202
                                                  502/625-3500

                    BOWUNG GREEN :                Clerk, U. S. District Court
                                                  120 Federal Building
                                                  241 East Main Street
                                                  Bowling Green, KY 42101
                                                  270/393-2500

                    OWENSBORO :                   Clerk, U.S. District Court
                                                  126 Federal Building
                                                  423 Frederica
                                                  Owensboro, KY 42301
                                                  270/689-4400

                    PADUCAH:                      Clerk, U.S. District Court
                                                  127 Federal Building
                                                  50 I Broadway
                                                  Paducah, KY 4200 I
                                                  2 70/415-6400

If the court finds that you have the present ability to pay, an order may direct imprisonment until payment is mad
Case 3:19-cr-00058-CRS Document 1 Filed 04/03/19 Page 15 of 15 PageID #: 15
              FORMDBD-34
              JUN.85


               No.


              UNITED STATES DISTRICT COURT
                              Western District of Kentucky
                                     At Louisville

                      THE UNITED STATES OF AMERICA
                                             vs.


                                ASSURED RX, LLC
                                 NITESH PATEL
                              CHRISTOPHER NELSON

                                  INDICTMENT

                                         Countl
                                  Conspiracy-Kickbacks
                                     18 U.S.C. §1349
                                   21 U.S.C. §1320a-7b
                                        Counts 2-7
                        Offering or Paying Health Care Kickbacks
                             42 U.S.C. §§1320a-7b(b)(2)(A)
                                       18 U.S.C. §2
                                         Count8
                             Conspiracy - Health Care Fraud
                                     18 U.S.C. §1349
                                       Counts 9-11
                      Health Care Fraud-Inflated Compounded Drug
                                      Prescriptions
                                 18 U.S.C. §§1347 and 2
                                        Forfeiture


             A true bill.


                                                                 Foreperson



                                    APR - 3 ?01R
                                                                 Clerk
                              lNESI'N ni~·         'Tl   Ir.Ky
             Bail,$
